Citation Nr: 0814217	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1954 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which granted service 
connection for bilateral hearing loss and assigned a zero 
percent rating.  The veteran appeals for the assignment of a 
compensable rating.  


FINDING OF FACT

Objective audiological findings confirm that the veteran has 
level I hearing in his left ear and level I hearing in his 
right ear.  There is no exceptional pattern of hearing loss


CONCLUSION OF LAW

The criteria for an initial or staged compensable disability 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, 
4.87a, Diagnostic Code 6100 (2007).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claim prior to the initial adjudication of 
his claim; however, the veteran did receive information as to 
what was required in order to receive a higher evaluation for 
his bilateral hearing loss in post-decisional documents.  
Also, an October 2004 letter apprised the veteran of what VA 
was responsible for providing and what the veteran was to 
provide himself, with subsequently issued SOCs re-
adjudicating the claim, curing any defect as to information 
which was not provided prior to initial unfavorable actions.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Furthermore, post-decisional documents set forth the criteria 
used in establishing a higher disability evaluation for 
bilateral hearing loss (see issuance/re-adjudication in the 
November 2005 SOC), and re-adjudication after such notice 
fully cured any presumed prejudice.  See Prickett, supra. 

The VCAA letter of record does not specifically address what 
is needed to substantiate a claim for an increase for hearing 
loss (as it is an appeal from an initial grant of service 
connection) nor does it contain the level of specificity set 
forth in Vazquez-Flores.  However, this decision denies 
entitlement to the benefit sought on appeal, and the veteran 
was subsequently presented this information in an SOC, which 
re-adjudicated the contested claim.  See Prickett, supra 
(issuance of fully compliant VCAA notification followed by 
re-adjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Moreover, the presumed error raised by such defect 
is rebutted because of evidence of actual knowledge on the 
part of the veteran and his representative, and other 
documentation in the claims file reflecting such notification 
shows that a reasonable person could be expected to 
understand what was needed to substantiate the claim for an 
increase: increased hearing loss.  See Sanders.  That is, the 
veteran and his representative have shown by the nature of 
the argument presented that they are aware of what 
information and evidence is needed to support the claim, and 
it has not been contended otherwise.  

Information was not provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements).  Any prejudice raised by the lack of 
such notice is rebutted, however, as the decision herein 
represents a denial of the benefits sought on appeal, mooting 
the need for further notice.  Dingess, supra.  There is 
nothing alleged or present in the record which would affect 
the essential fairness of the adjudication.  See Sanders, 
supra (the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes post-service pertinent medical records, 
including private and VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Board notes that the veteran was provided 
a thorough VA examination that is adequate for rating 
purposes.  See 38 C.F.R. §§ 3.326, 3.327.  

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  For claims for increased rating which rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
diagnostic code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from the veteran's 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated from level I for slightly impaired 
hearing acuity through level XI for profound deafness.  
Further, "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Analysis

The veteran contends, in essence, that his bilateral hearing 
loss is disabling and constitutes a compensable disability.   

The veteran was afforded a VA examination to evaluate the 
severity of his hearing loss in April 2005. On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
45
50
38
LEFT
25
25
50
60
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear, 
and it is noted that the Maryland CNC Speech Discrimination 
Test was utilized.  Pure tone thresholds were examined at the 
500 Hertz level; however, such a finding is not applicable in 
assessing the severity of a hearing loss for VA purposes.  
See 38 C.F.R. § 4.85.  

To support his contention that his hearing loss is of a 
greater severity, the veteran submitted a private 
audiological report dated in September 2005.  This report was 
utilized by the veteran's private audiologist to determine 
his need for hearing amplification; however, it cannot be 
used to establish the severity of hearing loss disability for 
VA purposes.  Specifically, there is no evidence that the 
required Maryland CNC Speech Discrimination Test was utilized 
in obtaining the results, and thus the report is of no 
probative value.  See 38 C.F.R. § 4.85.  Therefore, the only 
relevant evidence of record in assessing the severity of the 
disorder comes from the April 2005 VA audiology report.  

Based on the evidence of the April 2005 report, the veteran 
does not have an "exceptional pattern" of hearing loss so 
as to warrant evaluation under Table VIA, and his hearing 
loss will be determined by applying the criteria of Table VI 
(i.e. he does not have a 55 decibel hearing loss at each 
frequency between 1000 and 4000 Hertz, and he does not have a 
30 decibel or less hearing loss at 1000 hertz with a 70 
decibel loss or more at 2000 Hertz).  See 38 C.F.R. § 4.86.  
In applying Table VI, the Board notes that the veteran's 
findings in the right ear ( 96 percent discrimination and 38 
puretone threshold average) yield a numerical designation of 
I for the right ear (between zero and 41 average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination), and the veteran's findings in the left ear 
(98 percent discrimination and 40 puretone threshold average) 
yield a numerical designation of I for the left ear (between 
zero and 41 average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation.  It is pertinent 
to point out that disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In view of the 
foregoing, the Board finds that the veteran's current zero 
percent rating is accurate, and an increase in evaluation is 
not warranted at this time.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hearing loss, which 
would take the veteran's case outside the norm.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating, under the provisions of 38 C.F.R. § 
3.321(b)(1), is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim for an initial or 
staged compensable rating for his bilateral hearing loss.  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).





ORDER

Entitlement to an initial or staged compensable disability 
evaluation for bilateral hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


